RENDERED: OCTOBER 9, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                            NO. 2019-CA-0776-MR



RONALD MCCOY                                                      APPELLANT



              APPEAL FROM MCCRACKEN CIRCUIT COURT
v.              HONORABLE W.A. KITCHEN, III, JUDGE
                     ACTION NO. 18-CR-00290-002



COMMONWEALTH OF KENTUCKY                                            APPELLEE


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: DIXON, GOODWINE, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Ronald McCoy brings this appeal from a May 14, 2019, Final

Judgment and Sentence of Imprisonment of the McCracken Circuit Court upon a

jury verdict finding McCoy guilty of receiving stolen property and sentencing him

to five-years’ imprisonment. We affirm.
             In February 2018, a vanity, sink, backsplash, and faucets were stolen

from a construction site in Livingston County, Kentucky. Detective Benny

Kauffman of the McCracken County Sherriff’s Office was working as a

subcontractor at the site. He investigated the theft and discovered that an identical

vanity and sink were listed for sale on Facebook Marketplace by Jennifer Thomas,

who was, in fact, Jennifer King. Detective Kauffman contacted King and

expressed an interest in purchasing the items; however, King discovered that

Kauffman’s phone number belonged to law enforcement. When the police arrived

at King’s residence in McCracken County, McCoy and King were there.

Eventually, the police located the stolen items advertised on Facebook Marketplace

on King’s property. When questioned by police, King repeatedly changed her

version of events. However, Detective Kauffman questioned McCoy, and he

admitted to bringing the stolen property to King for her to sell and to suspecting

the property was stolen.

             The McCracken County grand jury indicted McCoy upon the offense

of receiving stolen property over $500 but less than $10,000. A jury trial ensued,

and the jury found McCoy guilty of receiving stolen property over $500 but less

than $10,000. By a May 14, 2019, Final Judgment and Sentence of Imprisonment,

the circuit court sentenced McCoy to five-years’ imprisonment. This appeal

follows.


                                         -2-
             McCoy raises one issue in this appeal – he contends the circuit court

erred at trial by denying his motions for a directed verdict of acquittal upon

receiving stolen property over $500 but less than $10,000.1 McCoy maintains that

the Commonwealth failed to demonstrate that he either knew the property was

stolen or had reason to believe the property was stolen as mandated by Kentucky

Revised Statutes (KRS) 514.110(1). Further, McCoy argues that the

Commonwealth failed to demonstrate that he possessed the stolen property under

KRS 514.110(2).

             To begin, a directed verdict is proper “if under the evidence as a

whole, it would be clearly unreasonable for a jury to find guilt[.]” Commonwealth

v. Benham, 816 S.W.2d 186, 187 (Ky. 1991). And, “[a] directed-verdict motion is

reviewed in light of the proof at trial and the statutory elements of the alleged

offense.” Acosta v. Commonwealth, 391 S.W.3d 809, 816 (Ky. 2013) (citing

Lawton v. Commonwealth, 354 S.W.3d 565, 575 (Ky. 2011)).

             The statutory elements of receiving stolen property are found in KRS

514.110, which reads, in part:

             (1) A person is guilty of receiving stolen property when
                 he receives, retains, or disposes of movable property
                 of another knowing that it has been stolen, or having
                 reason to believe that it has been stolen, unless the


1
 Counsel for Ronald McCoy made a motion for directed verdict at the close of the
Commonwealth of Kentucky’s case and renewed that motion at the close of McCoy’s case.

                                           -3-
                 property is received, retained, or disposed of with
                 intent to restore it to the owner.

             (2) The possession by any person of any recently stolen
                 movable property shall be prima facie evidence that
                 such person knew such property was stolen.

             At issue herein is the element that defendant knew or had reason to

believe the property was stolen. At trial, Detective Kauffman testified that McCoy

admitted to Detective Kauffman that he took the property to King’s residence for

sale and that McCoy suspected the property was stolen. This testimony alone is

sufficient to demonstrate that McCoy had reason to believe the property was stolen

as required by KRS 514.110(1) and to also constitute prima facie evidence that

McCoy knew the property was stolen per KRS 514.110(2). See Brown v.

Commonwealth, 914 S.W.2d 355, 357 (Ky. App. 1996). Simply stated,

considering Detective Kauffman’s above testimony, it was entirely reasonable for

the jury to have found McCoy guilty of receiving stolen property pursuant to KRS

514.110. We note that McCoy did not testify at trial nor did he produce any

witness on his behalf to rebut or contradict Detective Kauffman’s testimony.

Accordingly, we are of the opinion that the circuit court properly denied McCoy’s

motions for directed verdict.

             For the foregoing reasons, the Final Judgment and Sentence of

Imprisonment of the McCracken Circuit Court is affirmed.

             ALL CONCUR.

                                         -4-
BRIEF FOR APPELLANT:            BRIEF FOR APPELLEE:

Kathleen K. Schmidt             Daniel Cameron
Assistant Public Advocate       Attorney General of Kentucky
Department of Public Advocacy
Frankfort, Kentucky             Stephanie L. McKeehan
                                Assistant Attorney General
                                Frankfort, Kentucky




                                -5-